[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
Following a guilty plea, defendant-appellant Louis Primous was found guilty of three counts of forgery, fifth-degree felonies.1 The trial court sentenced him to the maximum term, one year, on each count and ordered that the terms be served consecutively.
Raising one assignment of error, Primous challenges the maximum sentences imposed by the trial court. Because the record demonstrates that the trial court specified one of the eight R.C. 2929.13(B)(1) factors in sentencing Primous to these prison terms, R.C. 2953.08(A)(2) and 2953.08(G)(1)(b) preclude his appeal as a matter of right.2 We, therefore, dismiss his appeal.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Hildebrandt, P.J., Gorman and Sundermann, JJ.
1 See R.C. 2913.31(C)(1).
2 See State v. McNeel (May 22, 1998), Hamilton App. No. C-960980, unreported.